Citation Nr: 0029315	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-16 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for residuals of a 
compression fracture L2, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1971.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1999 rating decision of the Regional Office (RO) 
that denied the veteran's claim for an increased rating for 
his service-connected back disability.  This appeal ensued.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

The veteran asserts that a higher rating is warranted for the 
residuals of a compression fracture of L2.  He acknowledges 
that he was examined by the Department of Veterans Affairs 
(VA) in November 1998, but argues that his back disability 
has increased in severity since that time.  He points out 
that his medications have increased since the VA examination.  
The Board notes that following the November 1998 VA 
examination, the examiner commented that the veteran had two 
problems involving his back, one that was service-connected 
and another that was not.  

The Secretary shall assist a claimant in developing all facts 
pertinent to a claim for benefits under this title.  Such 
assistance shall include requesting information as described 
in section 5106 of this title.  The Secretary shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  The Secretary may decide 
a claim without providing assistance under this subsection 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  H.R. 4205, the 
Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B, § 1611 (October 30, 2000), to be 
codified at 38 U.S.C.A. § 5107(a).

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his back 
disability since 1998.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics, if available, to determine 
the nature and extent of the residuals of 
a compression fracture of L2.  All 
necessary tests should be performed.  The 
orthopedic examiner should comment on any 
functional impairment due to pain and the 
pathology associated with pain should be 
described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to  pain attributable to 
the service-connected disability.  If 
possible, the examiner should specify the 
symptoms that are attributable to the 
service-connected back disability, and 
those due to non service-connected 
causes.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.







		
	James R. Siegel
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 3 -


